DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 102(e) rejection of Claims 11, 13 — 15, 26 and 29 — 30 as being
anticipated by Sun et al (U.S. Patent No. 9,090,046), of record on page 2 of the previous Action, is withdrawn.

NEW OBJECTIONS
Information Disclosure Statement
2.	The information disclosure statement filed October 29, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because  the date of U.S. Patent No. 6,776,873 is incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

3.	The information disclosure statement filed April 10, 2018 (6 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of foreign references have been submitted except KR 10 – 118692.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission 

4.	The information disclosure statement filed April 10, 2018 (19 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the names and dates of JP 2006 – 027012  and DE 10024137 are incorrect and no copies of foreign references have been submitted except KR 2011 – 0117845 and no copies non – patent literature  references have been submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

5.	The information disclosure statement filed April 10, 2018 (4 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of foreign references have been submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
April 10, 2018 (5 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of foreign references have been submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


NEW REJECTIONS
Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.       Claims 11, 13 – 15, 26 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (U.S. Patent Application Publication No. 2005/0136188 A1). 
With regard to Claims 11 and 30, Chang discloses an article comprising a body and a
coating on a surface of the body that is ceramic, comprising yttrium oxide (paragraph 0019). No zirconium oxide or aluminum oxide is disclosed. The amounts of zirconium oxide and aluminum oxide are therefore 0 mol %, and the amount of yttrium oxide is 100 mol%, which is about 99 mol%; a surface of the coating comprises surface roughness of about 5 to about 500 micro – 
With regard to Claim 13, the body is a chamber liner (paragraph 0004).
With regard to Claim 14, the body comprises aluminum (alumina; paragraph 0019).
With regard to Claim 15, the body is ceramic (paragraph 0019).
With regard to Claim 26, the coating is a plasma sprayed coating (paragraph 0027).

9.       Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (U.S. Patent Application Publication No. 2005/0136188 A1) in view of Sun et al (U.S. Patent No. 6,776,873 B1)
Chang discloses an article as discussed above. The claimed porosity is disclosed (paragraph 0032). The hardness, thermal shock resistance and adhesion strength are therefore included in Chang. Alternatively, Sun et al teach a yttrium oxide coating having the claimed hardness and coating adhesion (column 3, lines 58 – 68; column 4, lines 1 – 8) for the purpose of obtaining enhanced erosion resistance (column 6, lines 1 – 11).
It therefore would have been obvious for one of ordinary skill in the art to provide for the claimed hardness and coating adhesion in order to obtain enhanced erosion resistance as taught by Sun et al.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782